AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                               FILED
                                                                                                                    OCT 0 5 2018
                                      UNITED STATES DISTRICT COURT
                                                                                                              CLER"' \..   s l_1Th,:T cou~T
                                                                                                         SOUTHERr;·s".'"~\t·    T OF C.:'..L FcR-..1..l.
                                         SOUTHERN DISTRICT OF CALIFORNIA                                BY             I A                   DEPL;Y
                                                                                                                    ~-

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 v.                                 (For Offenses Committed On or After November l, 1987)
            AMILCAR CANAS-APARICIO (I)
                                                                       Case Number:         18CR3123-JLS

                                                                    Richard J. Boesen
                                                                    Defendant's Attorney
REGISTRATION NO.                 14223479
D -
!Z1 pleaded guilty to count(s)         1 of the Information

D was found guilty on count( s)
    after a plea of not guilty.
Accordingly, tbe defendant is ad.iudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
Title & Section                   Nature of Offense                                                                        Number(s)
8USC 1326                         Removed alien found in the United States                                                        1




     The defendant is sentenced as provided in pages 2 tbrough                2            oftbis judgment.
The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                    is          dismissed on the motion of the United States.

IZl   Assessment: $100.00 waived



IZl   No fine                D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                      ON. JANIS L. S   TINO
                                                                       ITED STATES DISTRICT JUDGE




                                                                                                                           18CR3123-JLS
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:                 AMILCAR CANAS-APARICIO (I)                                              Judgment - Page 2 of 2
CASE NUMBER:               18CR3123-JLS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) Months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        18CR3123-JLS
